DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Re claim 1, the applicant has argued that “the first analog interface 206” and “the second analog interface 206” are not able to be equated to “a first physical fiber” and “a second physical fiber” respectively. However, the examiner disagrees. 
Washington states within ¶ [0058] that “It will be understood that a standard composite video analog transmission interface is only one example of a bandwidth limited interface. Furthermore, although a bandwidth-limited interface is illustrated in FIG. 2, it will be understood that the disclosed systems and methods may be implemented to provide images over any other type of interface/transmission media suitable for analog and/or digital signal transmission, including interfaces that are not bandwidth-limited relative to the desired signal to be transmitted. Other examples of interfaces with which the disclosed systems and methods may be advantageously employed to transmit a desired image signal using multi-stream methodology include, but are not limited to, fiber optic interface formats, wireless (radio frequency) interface formats, serial digital formats, etc. In this regard, examples of other types of suitable interfaces include, but are not limited to, conversion to digital video for transmission over fiber, conversion to the RF domain for transmission over coaxial cable or direct wireless transmission, etc. It will thus be understood that any type of signal may be transmitted (in bandwidth or in non-bandwidth limited format relative to the interface), and that additional processing or conversion may be employed as long as the transmission contains multi-stream information in accordance with the systems and methods disclosed herein.” Hence, since it is understood that other suitable interfaces include “conversion to digital video for transmission over fiber” and “fiber optic interface formats” are a suitable interface to transmit the video signals such that for “the analog transmission interface” are understood to be able to fiber optic interfaces over fiber. 

As it can be seen from ¶ [0013], it states that 30 frames/sec is the maximum frame rate, such that it is understood that the maximum frame rate is 30 frames/sec. Hence, when the prior art states a situation when not explicitly disclose “Use of multiple transmission interfaces may be employed to allow increased frame rate and/or resolution to be transmitted simultaneously.  For example, using two analog interfaces 206 allows multiple image creation circuitry 202 to transmit a four-tile HDTV image at an effective frame rate of 7.5 fps over a first analog interface 206a, while at the same time transmitting a full standard definition image at 30 fps over a second analog interface 206b. ¶ [0070]”, it is understood that within this situation that the frame rate is increase being transmit is over 30 frames/sec, such that it is over the maximum. Hence, within this situation, it is understood this transmission method also meets the limitation of “when the frame rate is great than the maximum frame rate” and reads upon the claim scope. 

Furthermore, the applicant states that on page that that “the examiner was unable to find that when the system receives frames of data from a source device that is greater than the maximum frame rate, which is understood to be the frame rate of the first physical fiber, as present in claim 1, that is further split into a first number of the receives frames with a first data rate that is equal to or less than the rate of the first physical fiber and a second number of receives frames of data that is equal to less than the maximum data rate of the second physical fiber”. This argument was the 102 rejection of claim 1, however, page 8 of the rejection is drawn to a limitation within claim 3, such that it is unclear how it would relate to the claim scope of claim 1, beyond the dependent from claim 1 as well as the reference point. The limitation the comment is concerning is present in claim 3, and does not pertain to claim 1. 
Lastly, the arguments are drawn towards the limitations that follow from the scenario of “when the frame rate of the frames of data is greater than the maximum frame rate of a first physical fiber in a fiber optic cable”. None of the arguments are drawn to the scenario of the claim scope that states “when the frame rate of the frame is equal to or less than the maximum frame rate of the first physical 
a. “when the frame rate of the frames of data is greater than a maximum frame of the first physical fiber in a fiber optic cable”
b. “when the frame rate of the frames of data is equal to or less than the maximum frame rate of the first physical fiber in the fiber optic cable”. 
These are two mutually exclusive scenarios, as the frame rate cannot be greater as well as equal to or less than the maximum frame rate. As is such, the invention, when in one scenario, does not require the limitations of the other scenario. Such that if the system of invention is operating “when the frame rate of the frames of data is equal to or less than the maximum frame rate of the first physical fiber in the fiber optic cable”, it will perform the limitations that are required by this scenario, which is “passing a pair of frames of data in sequence through the first physical fiber such that the pair of frames include data from a plurality of sources”. When in this scenario, it would not require the limitations under the scenario of “when the frame rate of the frames of data is greater than a maximum frame rate of a first physical fiber in a fiber optic cable”, such that as the prior art discloses one of the scenarios as well as the limitations concerning that scenario, it would read on the claim scope situation and therefore that version of the claim scope and therefore the claim overall is not allowable. It does not require the teaching of both scenarios. However, the examiner addresses both claim scope to better distinguish what is known in the prior art and what is considered novel. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s)  1 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Washington US PG PUB 2004/0218099.
Re claim 1, Washington discloses a method of forming a virtual network, the method comprising:
passing frames of data at a frame rate across one or more fiber optic cables that each has two or more physical fibers (Fig. 2 discloses a multiple resolution video system 200 wherein the system comprise first analog interface 206a as well as a second analog interface 206b and it is disclose that the analog interfaces employed to transmit the desired multi-resolution methodology include a fiber optic ¶ [0135], such that it includes fiber optic cables), 
when the frame rate of the frames of data is greater than a maximum frame rate of a first physical fiber in a fiber optic cable (It will be understood that a standard composite video analog transmission interface is only one example of a bandwidth limited interface. Furthermore, although a bandwidth-limited interface is illustrated in FIG. 2, it will be understood that the disclosed systems and methods may be implemented to provide images over any other type of interface/transmission media suitable for analog and/or digital signal transmission, including interfaces that are not bandwidth-limited relative to the desired signal to be transmitted. Other examples of interfaces with which the disclosed systems and methods may be advantageously employed to transmit a desired image signal using multi-stream methodology include, but are not limited to, fiber optic interface formats, wireless (radio frequency) interface formats, serial digital formats, etc. In this regard, examples of other types of suitable interfaces include, but are not limited to, conversion to digital video for transmission over fiber, conversion to the RF domain for transmission over coaxial cable or direct wireless transmission, etc. It will thus be understood that any type of signal may be transmitted (in bandwidth or in non-bandwidth limited format relative to the interface), and that additional processing or conversion may be employed as long as the transmission contains multi-stream information in accordance with the systems and methods disclosed herein ¶ [0058], such that the analog interface is a fiber optic interface), the passing includes: 
passing a first number of the frames of data over the first physical fiber at a first data rate that is equal to or less than a maximum data rate of the first physical fiber; and
passing a second number of the frames of data over a second physical fiber at a second data rate that is equal to or less than a maximum data rate of the second physical fiber (the discloses systems and methods may be implemented to take advantage of the unused bandwidth associated with discarded or “dropped” frames of video that occur, for example, when a given frame rate (e.g. 30 frames/sec) is available for transmission, but only a portion (e.g. about 2 to 7.5 frames/sec) of the given frame rate is stored and/or displayed. This unused bandwidth may be utilized to transmit higher resolution images, multiple resolution images, combination thereof, etc.” ¶ [0013], such that the available frame rate is the maximum frame rate. It will further be understood that one or more digital transmission interfaces (e.g., such as described elsewhere herein) may alternatively be employed and, in one embodiment, may be employed in combination with one or more analog transmission interfaces.  Use of multiple transmission interfaces may be employed to allow increased frame rate and/or resolution to be transmitted simultaneously.  For example, using two analog interfaces 206 allows multiple image creation circuitry 202 to transmit a four-tile HDTV image at an effective frame rate of 7.5 fps over a first analog interface 206a, while at the same time transmitting a full standard definition image at 30 fps over a second analog interface 206b. ¶ [0070], such that combined 7.5 fps and 30 fps would be greater than the maximum 30 frames per second such that they are split between two interfaces); and 
when the frame rate of the frames of data is equal to or less than the maximum frame rate of the first physical fiber in the fiber optic cable (It will be understood that a standard composite video analog transmission interface is only one example of a bandwidth limited interface. Furthermore, although a bandwidth-limited interface is illustrated in FIG. 2, it will be understood that the disclosed systems and methods may be implemented to provide images over any other type of interface/transmission media suitable for analog and/or digital signal transmission, including interfaces that are not bandwidth-limited relative to the desired signal to be transmitted. Other examples of interfaces with which the disclosed systems and methods may be advantageously employed to transmit a desired image signal using multi-stream methodology include, but are not limited to, fiber optic interface formats, wireless (radio frequency) interface formats, serial digital formats, etc. In this regard, examples of other types of suitable interfaces include, but are not limited to, conversion to digital video for transmission over fiber, conversion to the RF domain for transmission over coaxial cable or direct wireless transmission, etc. It will thus be understood that any type of signal may be transmitted (in bandwidth or in non-bandwidth limited format relative to the interface), and that additional processing or conversion may be employed as long as the transmission contains multi-stream information in accordance with the systems and methods disclosed herein ¶ [0058], such that the analog interface is a fiber optic interface), the passing includes: 
passing a pair of frames of data in sequence through the first physical fiber such that the pair of frames include data from a plurality of sources (For example, in one example implementation of the embodiment of FIG. 2, image sensor 222 may provide high resolution image information relating to a scene viewed by sensor 222 to multi-stream image processing circuitry 270 of camera 200.  Multi-stream image processing circuitry 270 of enhanced resolution digital camera 202 may in turn generate a standard resolution image frame of the entire scene from the high resolution image information. This standard resolution image frame may then be transmitted via digital to analog conversion circuitry 244 to DVR 204 across interface(s) 206 that has a maximum frame rate transmission capacity (e.g., 30 frames per second) at a first frame rate (e.g., 15 frames per second) that is less than the maximum frame rate capacity of interface 206.  Simultaneously, higher resolution segmented image tiles associated with respective portions of the high resolution image scene may also be transmitted in analog form across interface 206 by multi-stream image processing circuitry components 270 in camera 202 via conversion circuitry 244 to DVR 204 at a second frame rate (e.g., 15 frames per second) that is also less than the maximum frame rate capacity of interface 206, and such that the first and second frame rates do not together exceed the maximum frame rate transmission capacity (e.g., 30 frames per second) of interface 206 ¶ [0083], such that two images or frames can be sent on the same interface or path as long as they do not exceed the maximum frame rate transmission capacity).
Re claim 2, Washington disclose all the elements of claim 1, which claim 2 is dependent. Furthermore, Imai and Takeshita disclose further comprising generating the frames of data to be passed across the fiber optic cable (It will be understood that a standard composite video analog transmission interface is only one example of a bandwidth limited interface. Furthermore, although a bandwidth-limited interface is illustrated in FIG. 2, it will be understood that the disclosed systems and methods may be implemented to provide images over any other type of interface/transmission media suitable for analog and/or digital signal transmission, including interfaces that are not bandwidth-limited relative to the desired signal to be transmitted. Other examples of interfaces with which the disclosed systems and methods may be advantageously employed to transmit a desired image signal using multi-stream methodology include, but are not limited to, fiber optic interface formats, wireless (radio frequency) interface formats, serial digital formats, etc. In this regard, examples of other types of suitable interfaces include, but are not limited to, conversion to digital video for transmission over fiber, conversion to the RF domain for transmission over coaxial cable or direct wireless transmission, etc. It will thus be understood that any type of signal may be transmitted (in bandwidth or in non-bandwidth limited format relative to the interface), and that additional processing or conversion may be employed as long as the transmission contains multi-stream information in accordance with the systems and methods disclosed herein ¶ [0058], such that the analog interface is understood to be a fiber optical interface with fiber optic formats). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washington as applied to claim 2 above, and further in view of Gaetje et al (herein Gaetje) US PG PUB 2017/0163900.
Re claim 8, Washington discloses all the elements of claim 2, which claim 8 is dependent. Furthermore, Washing does not explicitly disclose the details how to generate the frames of data. However, Gaetje discloses wherein generating the frames of data includes: 
receiving first frames of data from a first source at a first frame rate, and second frames of data from a second source at a second frame rate (the combining module 204 is configured to generate the combined video stream. In one embodiment, the combining module 204 performs a time slicing operation whereby the combined video stream is a result of interleaving frames from the multiple content streams ¶ [0038], such that the multiple content streams are the first and second sources. Furthermore, it is disclosed in an examples that a first source is at 24 frames per second and the second source is at 60 frames per second ¶ [0038], such that the frames from each source are at a different frame rate); and 
combining data from a first frame from the first source with data from a second frame from the second source to form a combined frame of data (when the presentation device 114 needs 30 fps from each source, the first source is up-converted while the second source is down converted. Once adjusted, the content is interleave such that frames from both sources could be communication and displayed together ¶ [0038]).  
Washington and Gaetje are analogous art because they are from the same field of endeavor, transmission of image data. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Washington and Gaetje before him or her, to modify the generator of frames of Washington to include the multiple sources to be transmitted of Gaetje because it combines prior art elements according to known methods to yield predictable results, in this case, enabling additional sources of information to be transmitted. 

Allowable Subject Matter
Claims 3-7 and 9-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637